EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Smyth on 8/17/2022.
The application has been amended as follows: 
Re claim 1, the claim is to be amended as follows:
1. An optical system for outputting a modulated signal, the optical system comprising a first multimode interference (MMI) device having at least two inputs, and at least one output, 
wherein relative phase between the at least two inputs is fixed at a given phase difference,
wherein the output modulated signal  is produced by modulating the input power of at least one of the at least two inputs, and
wherein the given phase difference is set by coupling the first MMI device within a resonator.

Re claims 8-9 and 11-14, these claims are to be cancelled. 

Re claim 20, the claim is to be amended as follows:
20. An optical resonator configured to output a modulated signal, the optical resonator comprising: 
a first multimode interference (MMI) device having at least two inputs; 
a second MMI device having at least one input coupled to an output of the first MMI device,
wherein relative phase between the at least two inputs of the first MMI device is fixed by a phase difference configured using the second MMI device, and
wherein input power of one of the at least two inputs of the first MMI device is modulated to produce a modulated signal at the output of the first MMI.

Re claim 21, claim 21 is to be cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claim 1, the claim recites:
An optical system for outputting a modulated signal, the optical system comprising a first multimode interference (MMI) device having at least two inputs, and at least one output, 
wherein relative phase between the at least two inputs is fixed at a given phase difference,
wherein the output modulated signal is controllable is produced by modulating the input power of at least one of the at least two inputs, and
wherein the given phase difference is set by coupling the first MMI device within a resonator.
 Prosky (US PG PUB 2003/0189744) discloses an optical system for outputting a modulated signal, the optical system comprising a first multimode interference (MMI) device having at least two inputs, and at least one output (MMI input 18, Fig. 1, wherein there are two inputs 14 and 16 and two outputs 20 and 22), wherein the relative phase between the at least two inputs is fixed at a given phase difference (The MZM 10 can be so configured by design of all components which introduce a constant phase difference between the first and second branch signals (such as the MMI couplers 18 and 24, the phase delayer 32, and the lengths of the first and second branch arms 20 and 22) as is well known to those skilled in the art. ¶ [0031], and furthermore, as these phase difference are constant within the paths, due to the resonator path 12, it is also present in the input of the first MMI device), and 
wherein the given phase difference is set by coupling the first MMI device within a resonator (The MZM 10 can be so configured by design of all components which introduce a constant phase difference between the first and second branch signals (such as the MMI couplers 18 and 24, the phase delayer 32, and the lengths of the first and second branch arms 20 and 22) as is well known to those skilled in the art. ¶ [0031]).  
Prosky does not explicitly disclose the limitation of wherein the output modulated signal is produced by modulating the inputs power of at least one of the at least two inputs. Prosky discloses the use of the phase modulator in both paths, such that it would exert a physical difference along both the input associated with the resonator as well as the input associated with the path of the input and output signal. However, the phase modulator, while it does change the phase of the signal, does not change the power level of the signal, such that it does not modulate the input power of any of the at least two inputs. Hence, the prior art of Prosky does not disclose the claim amendment as it would require the modulation of the input power.
Doerr (US PG PUB US PG PUB 2010/0111466) discloses each controllable optical waveguide 11-16 has a transmissivity that is controlled by its EAM. Each EAM is temporally controlled by control voltages received from an electronic controller 29 is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulated light beams whose from is responsive to the control voltages ¶ [0041], the electronic controller 29 causes each of the EAMs to be in either an ON state or an OFF state during operation. Thus each EAM is operated to substantially transmit or substantially block light in the corresponding optical waveguide 11-16, i.e., is operated according to a substantially On-Off keying modulation scheme. ¶ [0048] Furthermore, it is said that light from the controllable or optional fixed optical waveguide 11-17 interference at the optical output 28 of the output optical couipler22 with preselected phases ¶ [0045], such that the output is based on the inference of lights fixed at different phases with different amplitudes. 
However, the examiner finds it difficult to combine the elements with each other, due to the very different structures. Prosky discloses that the system comprises phase modulators rather than modulating the input powers of at least one of the inputs, which is different from phase modulation and much closer to amplitude modulation, as amplitude shifts of changes the power or intensity of the signal. Furthermore, Prosky discloses that the modulators are present within the optical system and take place after the input of the MMI device such that it is not on the outside. This are very stark differences between the two systems that makes combination between the two pieces of prior art together. Furthermore, the limitation states wherein the output modulated signal is produced by modulating the input power of at least one of the inputs, such that power of amplitude modulation of the input will produce a modulated output after it passed through the MMI system as well as the resonator, which is not disclosed by either of the prior art and the combination would not make explicit that the modulation at the input would produce a modulation at the output of the entire system with the structure of the MMI and the resonator. Hence, the claim scope, when considered as a whole, the claim is considered allowable. 
Re claims 2, 4-7, 10, 15-17, these claims are dependent upon claim 1 above and are allowable for the reasons previously stated. 
Re claim 18, the claim recites: 
A method of outputting an optical modulated signal comprising the steps of:
providing a multimode interference (MMI device) having at least two inputs and at least one output; 
providing a first input signal to a first one of the at least two inputs, and a second input signal to a second one of the at least two inputs;
configuring a phase difference between the first input signal and the second input signal by coupling the MMI device within a resonator, wherein relative phase between the first input signal and the second input signal is fixed; and 
modulating the input power of at least one of the at least two inputs to produce a modulated signal at the at least one output of the MMI.  
Doerr (US PG PUB 2010/0111466) discloses a method of outputting an optical modulated signal comprising the steps of:
providing a multimode interference (MMI device) having at least two inputs (optical coupler has a plurality of inputs, as shown in Fig. 4 at least 3) and at least one output (optical coupler 22 also has a single output, Fig 4); 
providing a first input signal to a first one of the at least two inputs, and a second input signal to a second one of the at least two inputs, wherein the relative phase between the first input signal and the second input signal is fixed at a given phase difference such that with a fixed phase (the input optical coupler 20, wherein the input optical coupler distributes part of the light receives from an optical input unit 24 among optical waveguides 11-17 ¶ [0040], the controllable and optional fixed optical waveguide 11-17 receive mutually coherent light beams from the input optical coupler 20 and output mutually coherent light beams to the output optical coupler 22 ¶ [0041]the optical path lengths of the individual controllable and optional fixed waveguides 11-17 may be separately adjusted through the geometrical layout of the optical waveguide 11-17 or optically through fixed optical phase shifter 18 that are located along segments of a subset of waveguides 11-17 . in the laser case, each phase shifter 18 is DC biased via a voltage applied to other metal electrical control lines so that the corresponding optical waveguide 11-17 outputs lights to the optical output 28 of the output optical coupler 22 with the appropriate phase relative to the light output thereto by the others of the optical waveguides 11-17 ¶ [0046], such that the coherent signal split and then along certain paths obtaining a phase difference due to the phase shift, the signals along these different paths will have a constant phase difference from each other); and 
modulating the input power of at least one of the at least two inputs to produce a modulated signal at the at least one output of the MMI (each controllable optical waveguide 11-16 has a transmissivity that is controlled by its EAM. Each EAM is temporally controlled by control voltages received from an electronic controller 29 is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulated light beams whose from is responsive to the control voltages ¶ [0041], the electronic controller 29 causes each of the EAMs to be in either an ON state or an OFF state during operation. Thus each EAM is operated to substantially transmit or substantially block light in the corresponding optical waveguide 11-16, i.e., is operated according to a substantially On-Off keying modulation scheme. ¶ [0048] Furthermore, it is said that light from the controllable and optional fixed optical waveguide 11-17 interference at the optical output 28 of the output optical couipler22 with preselected phases ¶ [0045], such that the output is based on the inference of lights fixed at different phases with different amplitudes).  
Doerr does not explicitly disclose configuring a phase difference between the first input signal and the second input signal by coupling the MMI device within a resonator. Doerr does not explicitly disclose wherein the given phase difference is set by coupling the first MMI device within a resonator. Rather, Doerr discloses that the system has phase difference between the inputs due to the use of different phase shifters along each path to put out a phase shift that is different from the others. While certain element discloses the use of phase shifters and multimode interfere system, such as Popovic (US PG PUB 2010/0158429) that also use resonators, it is not disclose that the phase difference is set by coupling the multimode interference device within the resonators. Hence, the claim scope, when considered as a whole, is considered allowable. 
Proysk (US PG PUB 2003/0189744) discloses the optical system comprising a first multimode interference (MMI) device having at least two inputs, and at least one output (MMI input 18, Fig. 1, wherein there are two inputs 14 and 16 and two outputs 20 and 22), wherein the relative phase between the at least two inputs is fixed at a given phase difference (The MZM 10 can be so configured by design of all components which introduce a constant phase difference between the first and second branch signals (such as the MMI couplers 18 and 24, the phase delayer 32, and the lengths of the first and second branch arms 20 and 22) as is well known to those skilled in the art. ¶ [0031], and furthermore, as these phase difference are constant within the paths, due to the resonator path 12, it is also present in the input of the first MMI device), and 
wherein the given phase difference is set by coupling the first MMI device within a resonator (The MZM 10 can be so configured by design of all components which introduce a constant phase difference between the first and second branch signals (such as the MMI couplers 18 and 24, the phase delayer 32, and the lengths of the first and second branch arms 20 and 22) as is well known to those skilled in the art. ¶ [0031]).  
However, the examiner finds it difficult to combine the elements with each other, due to the very different structures. Prosky discloses that the system comprises phase modulators rather than modulating the input powers of at least one of the inputs, which is different from phase modulation and much closer to amplitude modulation, as amplitude shifts of changes the power or intensity of the signal. Furthermore, Prosky discloses that the modulators are present within the optical system and take place after the input of the MMI device such that it is not on the outside. This are very stark differences between the two systems that makes combination between the two pieces of prior art together. Furthermore, the limitation states wherein the output modulated signal is produced by modulating the input power of at least one of the inputs, such that power of amplitude modulation of the input will produce a modulated output after it passed through the MMI system as well as the resonator, which is not disclosed by either of the prior art and the combination would not make explicit that the modulation at the input would produce a modulation at the output of the entire system with the structure of the MMI and the resonator. Hence, the claim scope, when considered as a whole, the claim is considered allowable. 
Re claim 19, this claim is dependent upon claim 18, and is allowable for the reasons previously stated. 
Re claim 20, the claim recites:
An optical resonator configured to output a modulated signal, the optical resonator comprising: 
a first multimode interference (MMI) device having at least two inputs; 
a second MMI device having at least one input coupled to an output of the first MMI device,
wherein relative phase between the at least two inputs of the first MMI device is fixed by a phase difference configured using the second MMI device, and
wherein input power of one of the at least two inputs of the first MMI device is modulated to produce a modulated signal at the output of the first MMI.
Prosyk (US PG PUB 2003/0189744) discloses an optical resonator (the feedback arm 12 should have a length such that the optical pulse generator behaves as a resonator ring, with the pulse frequency being twice the driving frequency. ¶ [0027])configured to output a modulated signal, the optical resonator comprising:
a first multimode interference (MMI) device having at least two inputs (MMI coupler 18, Fig. 1, is a 2x2 coupler ¶ [0021]); 
a second MMI device having at least one input coupled to an output of the first MMI device (MMI coupler 24 also is a 2x2 coupler that is also coupled to the output of the MMI device 18, Fig. 1), 
wherein relative phase between the at least two inputs of the first MMI device is fixed by a phase difference configured using the second MMI device (The MZM 10 can be so configured by design of all components which introduce a constant phase difference between the first and second branch signals (such as the MMI couplers 18 and 24, the phase delayer 32, and the lengths of the first and second branch arms 20 and 22) as is well known to those skilled in the art. ¶ [0031], and furthermore, as these phase difference are constant within the paths, due to the resonator path 12, it is also present in the input of the first MMI device).  
Proysk does not disclose wherein input power of one of the at least two inputs of the first MMI device is modulated to produce a modulated signal at the output of the first MMI. While the prior art does disclose modulation prior to a MMI device or a combination device, the system does not disclose that the input power of one of the at least two inputs of the first MMI device is modulated to produce a modulation signal at the output of the first MMI.
Doerr (US PG PUB US PG PUB 2010/0111466) discloses each controllable optical waveguide 11-16 has a transmissivity that is controlled by its EAM. Each EAM is temporally controlled by control voltages received from an electronic controller 29 is operated so that the corresponding controllable optical waveguide 11-16 will output a temporally modulated light beams whose from is responsive to the control voltages ¶ [0041], the electronic controller 29 causes each of the EAMs to be in either an ON state or an OFF state during operation. Thus each EAM is operated to substantially transmit or substantially block light in the corresponding optical waveguide 11-16, i.e., is operated according to a substantially On-Off keying modulation scheme. ¶ [0048] Furthermore, it is said that light from the controllable or optional fixed optical waveguide 11-17 interference at the optical output 28 of the output optical couipler22 with preselected phases ¶ [0045], such that the output is based on the inference of lights fixed at different phases with different amplitudes. 
However, the examiner finds it difficult to combine the elements with each other, due to the very different structures. Prosky discloses that the system comprises phase modulators rather than modulating the input powers of at least one of the inputs, which is different from phase modulation and much closer to amplitude modulation, as amplitude shifts of changes the power or intensity of the signal. Furthermore, Prosky discloses that the modulators are present within the optical system and take place after the input of the MMI device such that it is not on the outside. This are very stark differences between the two systems that makes combination between the two pieces of prior art together. Furthermore, the limitation states wherein the output modulated signal is produced by modulating the input power of at least one of the inputs, such that power of amplitude modulation of the input will produce a modulated output after it passed through the MMI system as well as the resonator, which is not disclosed by either of the prior art and the combination would not make explicit that the modulation at the input would produce a modulation at the output of the entire system with the structure of the MMI and the resonator. Hence, the claim scope, when considered as a whole, the claim is considered allowable. 

The following patents and patent applications are cited to show the state of the art with respect to modulation structure including a resonator and a multimode interference structure:
(US-20170026133, US-20150109661, US-20130301976, US-20190305854, US-20160352515, US-20160103382, US-20190056632, US-20100111466, US-20220021459, US-20100303122, US-20180031946, US-20210011313, US-20130315524, US-20030189744, US-20050025419, US-20130209021, US-20160238795, US-20180278456, US-20210328683, US-20150049984, US-20180136400, US-20130241756, US-20170170908, US-6798557, US-6253000, US-9618821, US-8792791, US-5862279, US-5117471, US-9298024)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANYA MOTSINGER whose telephone number is (571)270-7488. The examiner can normally be reached 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANYA MOTSINGER
Examiner
Art Unit 2637



/TANYA T MOTSINGER/Examiner, Art Unit 2637